The plaintiff was a participant in the coasting accident described in Shea, by next friend, v. Pilette, supra. The two actions were tried together below, and argued together here. The same motions for reargument, amendment, and remand *Page 458 
were also made. The facts and the legal principles involved being the same in each cause, the result is also the same.
Judgment reversed pro forma and cause remanded with leave tothe plaintiff to apply for an amendment of the declaration. Suchapplication to be made within ten days after the opening of theMarch Term, 1937, of Washington county court, and, if granted, anew trial may be had upon the issue of the last clear chance asa ground of liability. If application is not so made, judgment tobe affirmed.